Andrews, J.,
filed no opinion, but made an order “that a peremptory writ <of mandamus issue out of and under the seal of this court directed to the said A. Bloomer Hart, as the rector of the said corporation of the rector, churchwardens, and vestry-men of the Protestant Episcopal Church of St. Stephen, in the city of New York, commanding him to give due notice, in the time of divine service in said church, on Sunday, April 6,1890, of the annual election ■of said corporation to be held on Monday, April 7, 1890, immediately after morning service. ”